Citation Nr: 1134020	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in August 2005 at the Waco RO.  The appellant testified at that time and the hearing transcript is of record.  In May 2008, the Veteran testified before the Board at a hearing that was held at the RO.  

This case was previously before the Board in August 2008 and August 2009 when it was remanded for further development.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include his service-connected pes planus disability.

2.  The preponderance of the evidence shows that the Veteran's left knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include his service-connected pes planus disability.



CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  A left knee disorder was not incurred in or aggravated by service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in July 2004 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the July 2004 notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted relevant private treatment records from Charlton Methodist Medical Center, Pine Creek Medical Center, Orthopedic Specialists, Southwest Center Physical Therapy and Rehabilitation, Workers' Compensation Records, Southwest Dallas Orthopedic Associates, North Texas Pain Recovery Center, Medical Center of Dallas Southwest, Healthsouth, Community Diagnostics, and Dr. J.S.E., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in January 2009, September 2009, March 2011, and May 2011.

The Veteran's claims were previously remanded by the Board in August 2008 and August 2009 for further development.  The Board ordered that additional private treatment records be obtained and associated with the claims file and that the Veteran be afforded a VA medical examination.  Pursuant to the Board's remands, additional treatment records from Dr. J.S.E. were obtained and associated with the claims file and the Veteran was afforded VA medical examinations in January 2009, September 2009, March 2011, and May 2011.  Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's August 2008 and August 2009 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, the Veterans Law Judge explicitly noted the bases of the prior determination and indicated the element that was lacking to substantiate the Veteran's claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2010).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for right and left knee disorders.  The Veteran asserts that his bilateral knee disabilities are related to injury sustained during his period of active service.  Alternatively, he asserts that his knee disabilities were caused or aggravated by his service-connected pes planus disability.

Service treatment records reveal that upon examination at entrance into active service the Veteran was not noted to have any knee disorders.  The Veteran's was treated in December 1979 for right posterior knee pain for the prior one and one half weeks.  The Veteran was diagnosed with tendonitis.  In December 1981 the Veteran complained of right leg pain; however, the Veteran was not diagnosed with any knee disorder.

In December 2001 the Veteran underwent an X-ray of the knees that revealed mild osteoarthritis involving the patellofemoral and medial compartments of both knees.

In private treatment notes and letters dated in April 2002 the Veteran was noted to have reported pain in the knees for about one year.  X-rays revealed bone-on-bone findings of the medial compartment and the Veteran was diagnosed with possible degenerative joint disease of the knees.  In April 2002 the Veteran underwent a right knee arthroscopic partial medial meniscectomy, arthroscopic chondroplasty of the patella, patellofemoral groove, and medial femoral condyle, arthroscopic synovial resection in all compartments, and injection of the knee.  In June 2002 the Veteran underwent a left knee arthroscopic partial medial meniscectomy, arthroscopic chondroplasty of the femur and patella, arthroscopic synovial resection in the patellofemoral joint and medial compartment, and injection of the knee with Marcaine and Kenalog.

In April 2002 the Veteran underwent a magnetic resonance imagaing (MRI) scan of the right knee.  The scan revealed tricompartmental degenerative changes, most prominent with moderate disease within the medial joint compartment; horizontal tear of the posterior horn of the medial meniscus with superior articular extension and associated mild simple joint effusion; and simple Baker's cyst.

An MRI scan of the left knee was performed in April 2002 and revealed tricompartmental degenerative changes, most prominent within the medial compartment moderate to severe in nature, and diffuse intrasubstance degeneration throughout the medial meniscus, with an oblique tear of the posterior horn, with inferior articular extension, and mild simple joint effusion.

Duty status reports of record indicate that the Veteran had pain in the bilateral knees due to torn meniscus and traumatic arthropathy and indicate that the injury occurred through wear and tear of walking.

In August 2004 the Veteran was diagnosed with bilateral knee degenerative joint disease.  In October 2004 the Veteran was diagnosed with posttraumatic arthropathy.  In January 2005 the Veteran was noted to have suffered injuries to his knees due to a fall while working for the U.S. Postal Service.

At a DRO hearing in August 2005 the Veteran stated that his knee conditions were secondary to his flat feet.  He reported that he fell after service and aggravated his already existing knee disorders.  The Veteran indicated that he first sought treatment for knee disorders in February 2001.

The Veteran underwent right knee replacement surgery in March 2005 and left knee replacement surgery in September 2005.

At a hearing before the undersigned Veterans Law Judge in May 2008 the Veteran reported that it was discovered after service that he had bowlegs and that this was a congenital condition.  He stated that his placement in infantry required field exercises that included carrying a heavy rucksack thereby placing a lot of stress on his knees in addition to the preexisting condition.  He contended that his preexisting condition was aggravated by his active service.  In addition, the Veteran indicated that he had had knee problems since separation from service.  

In January 2009 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran reported that he was born with bowlegs and that his right knee began hurting in service.  He further noted that he has had bilateral knee arthroplasties.  After physical examination the Veteran was diagnosed with bilateral knee arthroplasties with synovial proliferation of the right knee and mild medial laxity.  The examiner stated that it did not appear that the Veteran had any preexisting condition based upon his enlistment examination report.  The examiner opined that it is less likely than not that the single episode documented in service records relating to tendinitis in the posterior right knee would result in any degenerative changes of the knee requiring knee arthroplasty some 20 plus years later.  The examiner rendered the same opinion regarding the left knee; however, noted that there was nothing documented in the service medical records regarding an injury or treatment to his left knee.  The examiner noted that the Veteran had complained of knee pain since active service.

In September 2009 the Veteran was afforded a VA C&P examination.  The examiner noted that no treatment for the Veteran's knees could be found in the service treatment records.  The Veteran indicated that he had been treated once for his right knee in service and the examiner noted that the prior examiner had found a note dated in December 1979 indicating posterior knee pain.  The Veteran reported that after service he had progressive pain in the knees and that he developed marked degenerative arthritis of both knees.  He was noted to have had periodic swelling in his knees status post bilateral total knee replacement.  The Veteran used no brace or assistive devices and had no flare-ups or incoordination.  The Veteran had fatigue and lack of endurance at the end of the day.  He drove an automobile and completed normal activities of daily living.  After physical examination of the knees the Veteran was relevantly diagnosed with degenerative arthritis of the right knee, degenerative arthritis of the left knee, and bilateral total knee replacement.  The examiner opined that there was no evidence of any marked disease of the knees while in service and, therefore, the Veteran's current knee problems were not related to his military service.  The examiner further opined that his degenerative arthritis was not related to any of the Veteran's active service.  The examiner stated that the Veteran had a normal gait and rendered the opinion that there was no reason why the Veteran's pes planus would cause him to have degenerative arthritis of the knees.  The examiner opined that the Veteran's knee disorders were related to his obesity and wear and tear of the aging process and that it was less likely than not that the knees were related to pes planus.

In March 2011 the Veteran was afforded a VA C&P examination.  The Veteran reported that he had had progressively worsening bilateral knee pain related to degenerative joint disease and degenerative tears of the menisci related to work-related illness previously adjudicated by the U.S. Department of Labor Office of Workers' Compensation Programs.  The Veteran was noted to have undergone bilateral knee arthroplasties in 2005.  He indicated that he experienced daily bilateral mechanical knee pain and that he had flare-ups of pain symptoms.  He stated that he had daily right knee effusion.  He had two episodes of right knee instability.  The Veteran did not use orthopedic assistive devices.  He treated his pain with over-the-counter medication.  He stated that he was limited to five to six hours of work before he has to sit down and take a rest.  The Veteran reported that he can complete all routine yard, household, and vehicle maintenance and repair tasks as required.

After physical examination the Veteran was diagnosed with bilateral knee degenerative joint disease status post total knee arthroplasties.  The examiner rendered the opinion that based upon the findings on examination, the Veteran's claims file, service treatment records, and available imaging reports, it was less likely as not that the Veteran's bilateral knee conditions were related to the Veteran's service connected pes planus.  The examiner provided the rationale that there were no credible, peer reviewed studies that supported the contention that degenerative changes of one joint may induce degenerative changes in another joint, either of the affected or contralateral extremity or spine, even in the setting of leg length discrepancy.  In addition, the examiner noted that it was most likely as not that the Veteran's bilateral knee condition was related to his U.S. Postal Service work related degenerative joint disease that had apparently been previously adjudicated by the U.S. Department of Labor Office of Workers' Compensation Programs.

In May 2011, the Veteran was afforded a VA C&P examination.  The Veteran reported that he started to have bilateral knee pain in 2001 and that he had bilateral knee pain while at work.  The Veteran stated that he had popping and grinding in both knees, as well as swelling.  He was noted to have been seen by an orthopedic surgeon in 2001 and to have been diagnosed with degenerative joint disease and bilateral meniscal tears after X-rays and MRI scan.  The Veteran was treated with arthroscopy, injections, and eventually bilateral total knee replacement.  He complained of clicking and popping in the right knee only and pain with the popping.  There was no clicking or popping reported in the left knee.  There was no locking and the Veteran had feelings of giving way causing him to stumble but not fall in the right knee only.  He took over-the-counter medications to treat pain and indicated that his work was limited.  When he has flare-ups he was forced to stop and rest.

After physical examination the Veteran was diagnosed with bilateral degenerative joint disease status post bilateral total knee replacement.  The examiner rendered the opinion that the Veteran's bilateral knee condition was not related to the Veteran's military service.  The examiner noted that review of the service treatment records indicated that the Veteran was treated for a complaint of right knee pain in December 1979.  The Veteran had posterior pain for one and one half weeks and was diagnosed with tendonitis.  The examiner found the service treatment records to be silent for any left knee complaints.  There was no evidence of further care for the knees and chronicity could not be established.  Additionally, the examiner noted that the Veteran continued to serve for another three years without further complaint or treatment for the right knee and there was no interim data approximate to discharge from service.  The examiner stated that there was no evidence in the current orthopedic literature demonstrating that flat feet will cause meniscal tears or degenerative changes within the knees nor will it cause aggravation beyond the normal progression of degenerative joint disease of the knees.  The examiner found no evidence of aggravation of the Veteran's bilateral knee condition due to pes plans and opined that the Veteran's current bilateral knee condition was not aggravated beyond the normal progression of the condition due to the Veteran's service-connected bilateral flat feet.

The Board finds that entitlement to service connection for a right knee disability and entitlement to service connection for a left knee disability is not warranted.

The Board acknowledges that the Veteran has reported that he had a congenital condition of bowlegs prior to entrance into active service.  However, upon examination at entrance into active service, the Veteran was not noted to have any knee disabilities, and there is no clear and unmistakable evidence that the Veteran had a bowleg condition that preexisted service.  As such, the Veteran is presumed to be of sound condition at entrance into active service.  See 38 C.F.R. § 3.304(b).

The service treatment records reveal that the Veteran was treated for right knee pain and was diagnosed with tendonitis in 1979.  The Veteran subsequently served three years without right knee complaints.  The service treatment records do not reveal any left knee complaints.  The post service treatment records reveal that the Veteran first complained of knee pain in 2001 and that in December 2001 the Veteran was diagnosed with mild osteoarthritis of the knees.  Subsequently, the Veteran was treated for degenerative joint disease of the knees ultimately leading to bilateral total knee replacement.

Although the Veteran reported at a hearing in May 2008 and at VA examinations in January 2009 and September 2009 that he had progressive knee pain and/or problems since service, the Veteran reported in April 2002 that he had had knee pain for the prior year and reported at a May 2011 VA examination that he started to have bilateral knee pain in 2001.  The Veteran has also indicated that he first sought treatment after service for his knee disabilities in February 2001.  As such, the Board finds the Veteran's reports of having first developed bilateral knee pain in 2001 to be more probative than his reports of having progressive knee problems since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

After examination in January 2009 the examiner rendered the opinion that the Veteran's knee disabilities were unrelated to the Veteran's active service.  After examination in September 2009 the examiner rendered the opinion that the Veteran's knee disabilities were unrelated to the Veteran's active service and that, in light of the Veteran's normal gait, there was no reason why the Veteran's pes planus should cause the Veteran to have any degenerative arthritis of the knees.  The examiner instead associated the Veteran's knee disorders with the Veteran's obesity and wear and tear due to the aging process.  After examination in March 2011 the examiner rendered the opinion that based upon the Veteran's claims file , service treatment records, and available imaging reports, it was less likely as not that the Veteran's bilateral knee conditions were related to the Veteran's service connected pes planus.  The examiner provided the rationale that there were no credible, peer reviewed studies that supported the contention that degenerative changes of one joint may induce degenerative changes in another joint, either of the affected or contralateral extremity or spine, even in the setting of leg length discrepancy.  After examination in May 2011 the examiner rendered the opinion that the Veteran's knee disabilities were not related to the Veteran's military service.  Although the Veteran had been treated for a complaint of right knee pain in service, the Veteran had no other knee complaints in service.  In addition, the examiner noted that there was no evidence in the literature associating flat feet with the development of meniscal tears or degenerative changes within the knees nor will it cause aggravation beyond the normal progression of degenerative joint disease of the knees.  The examiner also found no evidence of any aggravation beyond the normal progression of the condition of the Veteran's knees by his pes planus.

As the preponderance of the evidence is against a finding that the Veteran's current right and left knee disabilities are related to the Veteran's active service or that they are related to or permanently aggravated beyond the natural progression of the condition by the Veteran's pes planus, service connection for the Veteran's right and left knee disabilities is denied.

In reaching the decisions above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


